Citation Nr: 1620841	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial extraschedular rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable rating for residuals of a traumatic brain injury (TBI).

3.  Entitlement to an initial compensable rating for bilateral hearing loss.
  
4. Entitlement to an initial rating in excess of 20 percent for post trauma vision syndrome.

5.  Entitlement to an initial compensable rating for headaches.
 
6.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the thoracolumbar spine.

7.  Entitlement to an increased rating for posttraumatic stress disorder, initially evaluated as 30 percent disabling prior to January 6, 2014, and as 50 percent from that date.

8.  Entitlement to an initial rating in excess of 30 percent for right median traumatic neuropathy.

9.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected degenerative changes of the thoracolumbar spine.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to March 1980, active duty for training from May 1980 to November 1980, from January 1981 to February 1984, from March 1984 to July 1984, from November 2009 to December 2010, and from March 2012 to September 2012.  He had additional periods of duty with the Army National Guard.  He served in Afghanistan and has received many awards and decorations, including the Purple Heart Medal and Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011, July 2012, and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, and from a November 2014 rating decision by the RO in Seattle, Washington.

Jurisdiction of this case is retained by the Hartford RO.

The September 2011 rating decision granted service connection for right median traumatic neuropathy and assigned a 30 percent rating; granted service connection for tinnitus and assigned a 10 percent rating; granted service connection for degenerative changes to the thoracolumbar spine and assigned a 10 percent rating; granted service connection for left ear hearing loss and assigned a 0 percent (noncompensable) rating; and denied service connection for right ear hearing loss.  All of the disability ratings were assigned effective December 27, 2010.

The July 2012 rating decision granted entitlement to service connection for a TBI, to include headaches, dizziness, and sleep disorder with convergence insufficiency and ocular motor dysfunction and assigned a 0 percent rating; and granted service connection for PTSD and assigned a 30 percent rating.  The disability ratings for both of these claims were assigned effective December 27, 2010.  The July 2012 rating decision also denied entitlement to a TDIU.

The November 2014 rating decision increased the PTSD rating from 30 percent to 50 percent effective January 6, 2014, and increased the TBI rating from 0 percent to 10 percent effective December 27, 2010.  It also granted service connection for right ear hearing loss and found that a compensable rating for bilateral hearing loss was not warranted.  It also denied entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

The July 2015 rating decision reduced the TBI rating from 10 percent to 0 percent effective December 27, 2010.  It granted service connection for post trauma vision syndrome with convergence insufficiency, photophobia, and ocular motor dysfunction and assigned a 20 percent rating, and granted service connection for headaches and assigned a 0 percent rating.  Both of these ratings were assigned effective December 27, 2010.  

In November 2015, the Veteran and his spouse testified at a hearing before the undersigned at the Hartford, Connecticut RO.  A transcript of the hearing is associated with the claims file.  

All issues except entitlement to an increased rating for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record at the November 2015 Board hearing, prior to promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to an initial rating in excess of 10 percent for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to a higher initial rating for tinnitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

At the November 2015 Board hearing, the Veteran stated that he wanted to withdraw his appeal regarding his tinnitus disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim.


ORDER

Entitlement to an initial extraschedular rating in excess of 10 percent for tinnitus is dismissed.


REMAND

With regard to the issues of entitlement to higher initial ratings for higher ratings for residuals of a TBI, bilateral hearing loss, post trauma vision syndrome, and headaches the information that is currently of record is inadequate for the purpose of determining the highest combination of ratings to assign for these disabilities.  

The Veteran also testified that he has depth perception problems and had to wear prism glasses.  The evidence that is currently of record does not provide sufficient information as to whether a rating under 38 C.F.R. § 4.79, Diagnostic Code 6090 is warranted.

The Veteran testified at his Board hearing that his right hand disability was inadequately evaluated and that his right hand disability is manifested by more than just the nerve damage for which he is rated.  He noted that the back of his hand is completely numb and that he has very little feeling in the rest of his hand.  He reported that he does not have the strength in his right hand that he had before the injury.  He testified that he cannot pick up coins or button his buttons with his right hand.  He also testified that he has difficulty using his thumb and that he believes he has arthritis in the thumb.  Based on the above, the Board finds that a remand for a new VA examination is necessary.  

The Veteran testified at his Board hearing that his thoracolumbar spine disability had worsened since his January 2014 VA examination.  The evidence of worsening entitles him to a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

The claim of entitlement to service connection for peripheral neuropathy of the lower extremities must be remanded for a VA examination that considers the Veteran's reports of pertinent symptomatology.  For example, he testified at his Board hearing that he had shooting pains down his legs when he tried to get up from sitting on the floor.  

The Veteran's most recent VA examination was in January 2014 VA.  At the examination he reported that he had participated in individual PTSD therapy at a Vet Center.  (An October 2014 VA medical record indicates that this Vet Center is in Rocky Hill)  Ongoing Vet Center treatment was reported at the hearing.  VA has a duty to obtain records of this treatment.  38 U.S.C.A. § 5103A(c)(B) (West 2014).  Given the outstanding records and the testimony of the Veteran and his spouse as to current symptoms; a new examination is warranted.

The issue of entitlement to a TDIU is intertwined with the above claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of the Veteran's treatment at the Vet Center in Rocky Hill, Connecticut.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his thoracolumbar spine disability and to determine whether he has peripheral neuropathy of the lower as a neurologic manifestation of the back disability.  

The examiner should:

(a) Report current manifestations of the thoracolumbar spine disability.

(b) Provide an estimate in degrees of any additional limitation of motion of the Veteran's thoracolumbar spine due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.
Ask the Veteran to report any limitation of motion during flare-ups and provide an opinion as to whether his report is consistent with the examination findings.

(d) Report all neurologic manifestations of the back disability.

(e) Determine whether peripheral neuropathy of the lower extremities has been present at any time since 2012, even if not shown on the current examination.  The examiner must expressly address the Veteran's reports of pertinent symptoms, including his reports of getting shooting pains down his legs.  

If peripheral neuropathy is present, provide an opinion as to whether it is a manifestation of the service connected low back disability; is otherwise caused or aggravated by a service connected disability; began in service; or is otherwise the result of a disease or injury in service.  Identify the affected nerve and the severity of the nerve impairment.

Report any additional neurologic impairment associated with the thoracolumbar spine disability, to include any bowel or bladder impairment.  

(d) The examiner should describe the effects of the Veteran's service-connected disabilities on his ability to work in jobs, consistent with his prior education and work history.

(e) The Veteran's reports as to his history and symptomatology should be considered, and a reason must be provided if the examiner rejects such reports.  

(f) If an opinion cannot be provided without speculation, the examiner should state why the needed opinion cannot be provided and whether the inability is due to the limits of the examiner's knowledge or medical knowledge in general, or if there is additional evidence that would permit an opinion to be provided.

3.  Schedule the Veteran for a VA examination to determine the current severity of his right hand injury residuals, including median traumatic neuropathy.

4.  Schedule the Veteran for a VA examination to determine the current severity of his TBI residuals, to include bilateral hearing loss, post trauma vision syndrome, and headaches.  

The examiner should expressly determine whether the Veteran experiences the following symptoms and, if so, comment on their severity: (a) eye pain; (b) photophobia; (c) glare sensitivity; (d) dizziness; (e) cerebellar gait (staggering); and (f) depth perception problems.

The examiner should also describe the extent to which these disabilities interfere with his ability to work, consistent with his prior education, training, and work history.

The Veteran's reports as to his history and symptomatology should be considered, and a reason must be provided if the examiner rejects such reports.  

If an opinion cannot be provided without speculation, the examiner should state why the needed opinion cannot be provided and whether the inability is due to the limits of the examiner's knowledge or medical knowledge in general, or if there is additional evidence that would permit an opinion to be provided.

5.  After obtaining available Vet Center records; afford the Veteran a new PTSD examination.  

6.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


